United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 20, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 04-40761
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SALVADOR VARGAS NAVARRO,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                    USDC No. 4:96-CR-63-2-RAS
                       --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Salvador Vargas Navarro, federal prisoner no. 05101-010, is

serving a 360-month sentence for 1997 drug-trafficking

convictions.   He appeals the district court’s denial of his

motion styled “Motion to Correct or Amend the Presentence Report,

and Resentence De Novo.”    He argues that he is entitled to relief

because the sentencing court failed to resolve an issue raised in

the presentence report and because he was not present during

sentencing.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40761
                                -2-

     The rules that Navarro cites, FED. R. CRIM. P. 32 and 43,

provide no procedural or jurisdictional vehicle for his

collateral attack on his sentence.   He has thus “appealed from

the denial of a meaningless, unauthorized motion.”   See United

States v. Early, 27 F.3d 140, 141 (5th Cir. 1994).   The ruling of

the district court is AFFIRMED on grounds that the district court

lacked jurisdiction to entertain such a motion.   See id.